Rothrock, Ch. J.
These cases involve substantially the same questions which have been determined by this court in Goodnow v. Litchfield, 63 Iowa, 275; Goodnow v. Stryker, *20262 Id., 221; and in Goodnow v. Chapman, 64 Id., 602, and other cases. The only question made in these cases which does not appear to be made in the last of the above cases is that the lands were not taxable for the years 1861 and 1862. In Goodnow v. Stryker, supra, it was held that the lands were taxable for those years. The same decision and judgment will be entered in these cases as in the case of Goodnow v. Chapman, supra.
Reversed.